Citation Nr: 1505204	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-03 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1975, and from May 1979 to May 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's current diagnosis of bilateral plantar fasciitis cannot be reasonably disassociated from his military service.  


CONCLUSION OF LAW

Bilateral plantar fasciitis was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran retired after serving 20 years of military service in the United States Marine Corps.  His service treatment records do not reveal a diagnosis of plantar fasciitis during his active military service.  However, the Veteran testified at his hearing before the Board that he experienced recurring bilateral foot and heel pain throughout active duty.  

In May 2010, after a VA examination, the diagnosis was bilateral plantar fasciitis.  The examiner's medical opinion was that this disorder was "less likely than not" the result of service and cited to the lack of diagnosis in the service treatment records to support his rationale.  However, the lack of a diagnosis of a disorder in service cannot be the sole basis of a negative opinion.  Accordingly, the Board finds this medical opinion inadequate and therefore of no probative value.

In August 2011, the Veteran's primary care physician at the Naval Hospital in Jacksonville, Florida submitted a letter, which confirms the diagnosis of bilateral plantar fasciitis and that the initial diagnosis was within months of the Veteran's separation from service.  The physician acknowledged that service treatment records did not show any diagnosis of plantar fasciitis during service, but considered the Veteran's reports of continuing heel and foot pain dating in service.  The physician opined that the currently diagnosed plantar fasciitis was either caused, or heavily contributed to, by the Veteran's long active duty military service.  This opinion was supported with discussion of the development process of plantar fasciitis and citation to medical authority.  As this opinion was based on a clinical evaluation, the service treatment records, considered the Veteran's statements, and gave a thorough rationale for the opinion provided, the Board finds this evidence probative to the issue at hand.

The Veteran has a current diagnosis of bilateral plantar fasciitis.  He reports symptoms of recurrent foot and heel pain during service.  The probative medical evidence of record links the current bilateral plantar fasciitis to the Veteran's active duty service.  Accordingly, service connection for bilateral plantar fasciitis is warranted.  





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral plantar fasciitis is granted.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


